Citation Nr: 1440397	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  13-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected lumbar spine/degenerative disc disease.

2. Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected lumbar spine/degenerative disc disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to August 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that denied service connection for the claimed disabilities.  That decision also increased the rating for evaluation of lumbar spasm; degenerative L3-L4 and L5-S1 disc disease with anterolisthesis of S1 with respect to L5 (previously rated as degenerative disc disease, lumbosacral spine with spondylosis (arthritis)) to 40 percent, effective January 28, 2011.  The Veteran perfected an appeal of the service connection issues.

In January 2013, the Veteran notified the Board that he did not want a Board hearing.

The Board has reviewed the file on the "Virtual VA" system in addition to the Veteran's physical claims file to ensure a complete assessment of the evidence.

The issue of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected lumbar spine/degenerative disc disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current diagnosis of a psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the duty to notify was satisfied by way of a series of letters sent to the Veteran between 2003 and 2014, as the Veteran submitted a series of claims for service connection.  The letters provided adequate notice with regard to the claims for service connection.  In these letters, VA informed the Veteran of the evidence and information needed to substantiate the claims, and informed the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf.  VA informed the Veteran that it had to obtain any records held by any federal agency.  These letters also informed the Veteran that VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals, and told the Veteran that he could obtain private records himself and submit them to VA. Finally, these letters informed the Veteran on how disability ratings and effective dates were established.  

The RO provided a notice letter to the Veteran in March 2011, prior to the initial adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA. The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  Additionally, the Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 
556 U.S. 396 (2009).  In April 2011, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claims. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits. The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for a psychiatric disability, and the duty to assist requirements have been satisfied for that claim.  All available service treatment records (STRs) were obtained.  VA medical records dated from September 1998 to July 2011 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim for a psychiatric disability. 

The Veteran underwent a VA examination in July 2011 to obtain medical evidence regarding the nature and etiology of the claimed psychiatric disability.  The Board finds the VA examination adequate for adjudication purposes.  The examination was performed by a medical professional based on a review of the claims file, a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  The examination report is accurate and fully descriptive.  An opinion as to whether the Veteran has the claimed disability was provided.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination with regard to the claim for a psychiatric disorder.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed psychiatric disability has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran with regard to the claim for a psychiatric disability have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for Nervous Condition

The Veteran contends that he has a nervous condition secondary to his service-connected lumbar spine/degenerative disc disease.  See the January 2011 Statement.  In a July 2011 VA mental disorders examination, the Veteran denied any mental diagnoses or treatment prior to active service, during active service, or after active service.  The Veteran also denied taking any medication for a mental disorder.  

The weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a psychiatric disorder, or any other mental disorder.  The Veteran's STRs are silent for complaints or diagnosis of a nervous condition or mental disorder of any kind during the Veteran's military career.  In his February 2003 separation examination, the Veteran reported that he had never experienced nervous trouble of any sort, nor had he been evaluated or treated for a mental condition, been depressed, or received counseling of any type.  The Veteran has not identified or submitted any medical evidence establishing a diagnosis of nervous condition during active service or at any time after active service.  

A VA spinal cord injury consultation report from October 2010 notes without further elaboration that the Veteran had anxiety, diagnosed in August 2009.  In a July 2011 VA mental disorders examination, however, a psychiatric disorder was not diagnosed.  The mental disorder examination consisted of a review of the Veteran's claims file, a solicitation of medical history and symptomatology from the Veteran, and a psychological examination of the Veteran.  The VA examiner reported that the Veteran showed no evidence of psychosocial dysfunction, sleep impairment, inappropriate behavior, panic attacks, or episodes of violence.  The Veteran showed unremarkable psychomotor activity, normal affect, happy mood, and unremarkable thought process and content.  The examiner specified that the Veteran did not have reduced reliability and productivity due to mental disorder symptoms, did not have occasional decrease in work efficiency due to mental disorder symptoms, and that any mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  As such, the examiner concluded, the Veteran did not did not currently meet the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) Axis I criteria for diagnosis of a mental disorder.  

The Veteran contends generally that he has a nervous condition, secondary to his lumbar spine/degenerative disc disease.  The Board finds that although the Veteran is competent to describe feeling nervous, he is not competent to diagnose a psychiatric disorder.  Indeed, such an diagnosis requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran has not provided lay evidence of symptoms or signs of a psychiatric disorder.  

Accordingly, the Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of a psychiatric disorder.  The Board carefully considered whether the October 2010 notation of anxiety could be sufficient to establish a current diagnosis.  Although this diagnosis appeared a couple months prior to the Veteran's claim, the record did not explain how the diagnosis was established or offer any further details concerning the diagnosis and was provided in the "active problem" list of the report of a psysiatrist who was treating the Veteran's lower back.  See e.g. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (stating that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency); See also Sklar v. Brown, 5 Vet. App. 140, 146 (1993)(Observing that a specialist's opinion as to a medical matter outside of his or her specialty to be given little weight).  On the other hand, the VA examiner reviewed the file, including the August 2009 record, considered the Veteran's subjective history, completed a mental status examination and concluded that there was no Axis I diagnosis.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  Thus, on this record, the evidence is found to preponderate against the claim that the Veteran has a current diagnosis of a psychiatric disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a psychiatric disability is denied.


ORDER

Service connection for a psychiatric disability, to include as secondary to service-connected lumbar spine/degenerative disc disease, is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran contends that that he has a bilateral lower extremity radiculopathy as secondary to his service-connected lumbar spine/degenerative disc disease.  See the January 2011 Statement.  

In February 2008, a VA physical therapy treatment record indicates that the Veteran was experiencing low back pain that radiated to both lower extremities.  In an April 2008 VA pain management and rehabilitation outpatient treatment record, the examiner noted that that the Veteran was presenting signs and symptoms of right lumbar radiculopathy.  In March 2012, a private chiropractor diagnosed the Veteran with radiculopathy in both legs, worsened by the severe degeneration of the spine.  

In a June 2011 spine examination, however, a VA examiner reported that he could not opine on whether the Veteran has radiculopathy related to the service-connected lumbar spine/degenerative disc disease without resorting to mere speculation.  The examiner also stated that electrodiagnostic studies, including electromyogram (EMG) testing, were not completed, pursuant to the Veteran's request, but that the completed testing showed no evidence of radiculopathy.

The Board finds that additional examination is needed to obtain a medical opinion as to whether there is a current diagnosis of bilateral lower extremity radiculopathy, and if so, whether it is secondary to the Veteran's service-connected  lumbar spine/degenerative disc disease.  38 U.S.C.A. § 5103A(d). 

The RO should obtain copies of any outstanding treatment records from the VA Healthcare System.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Additionally, the RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of any current diagnosis of lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed current bilateral lower extremity radiculopathy.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file. 

The letter shall invite the Veteran to submit any pertinent medical evidence or treatment records to support of his claims.

2.  After obtaining any records requested above, schedule the Veteran for a VA spine examination to determine the nature and likely etiology of the claimed current bilateral lower extremity radiculopathy.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. All tests deemed necessary by the examiner shall be performed, including EMG testing if necessary.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current bilateral lower extremities radiculopathy.  All current spine and lower extremity diagnoses shall be reported. 

After reviewing the entire record, the examiner is directed to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral lower extremities radiculopathy is causally related to the Veteran's service-connected lumbar spine/degenerative disc disease.  The examiner should comment on the April 2010 EMG study and April 2012 opinion of G.M.V., D.C.

A complete rationale must be provided for all findings and conclusions reached.  The examiner must identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner must explain why.

3.  Then conduct any additional development deemed necessary and readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


